DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 06/02/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-33 were originally filled on 02/03/2020 and claimed priority on provisional application 62/938,101, which was filled on 11/20/2019. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: perception system in claims 1 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraphs 0069 and 0106, the perception system can be a camera, infrared camera, RADAR, LIDAR, depth camera, 2-D or 3-D imaging system, or other sensory system that provides position or location information.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "a task" in line 2.  It is unclear if this is the same task mentioned earlier in claim 1, or if this is a different task. (For examination purposes, examiner will interpret “a task” to be the same task from claim 1). 

Claim 11 recites the limitation "a task" in line 2.  It is unclear if this is the same task mentioned earlier in claim 1, or if this is a different task. (For examination purposes, examiner will interpret “a task” to be the same task from claim 1). 

Claim 30 recites the limitation "the computer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what computer system applicant is referring to. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory forms of signal transmission (often referred to as "signals per se"). 
The claims state a “computer readable media”. A computer readable media, as interpreted under BRI, includes transitory and non-transitory forms signals of signal transmission (See MPEP section 2106.03 II). According to paragraph 0620 of applicant’s specification, in at least one embodiment, the computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals. However, applicant never explicitly states that the computer-readable storage medium is non-transitory in all embodiments. Therefore, claims 20-27 are rejected under 101 for being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-18, 20-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 20200031248 A1) in view of Cen (US 20210247775 A1) (Hereinafter referred to as Kwak and Cen respectively)

Regarding Claim 1, Kwak discloses a computer-implemented method (See at least Kwak Paragraphs 0079-0081 and 0102 and Figure 1, the processor carrying out the application program is interpreted as a computer-implemented method), comprising: 
moving a robot to within a region under the control of a first method that uses a physical model based at least in part on information from a first perception system (See at least Kwak Paragraphs 0210-0212 and Figure 5, the robot is moved near the position of the charging port, which is interpreted as within a region, using the vision sensor 91, which is interpreted as a first perception system; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as a physical model);
 …determining that the robot is in the region (See at least Kwak Paragraphs 0211-0212, the robot is moved near the charging port according to the position detected by the vision sensor 91; See at least Kwak Paragraph 0224, the charging port is detected by the vision camera 93 when the robot moves near the charging port, which is interpreted as determining that the robot is in the region)… and 
as a result of determining that the robot is in the region, moving the robot to perform a task under the control of a second method that uses information produced by a second perception system (See at least Kwak Paragraph 0224, the vision camera 93, which is interpreted as a second perception system, is used to open the port cover, which is interpreted as performing a task under the control of a second method using information produced by the second perceptions system).
Even though Kwak teaches an uncertainty of the model (See at least Kwak Paragraphs 0124-0129 and 0206, the position of the robot within the map is interpreted as an uncertainty of the model), Kwak fails to explicitly disclose determining an uncertainty of the information produced by the first perception system; and determining the robot is within the region…based at least in part on the uncertainty.
However, Cen teaches determining an uncertainty of the information produced by the first perception system (See at least Cen Paragraphs 0085-0089 and 0043, the score of each pose is interpreted as the certainty of the pose, so the lower the score, the higher the uncertainty; The score comes from matching features in the map with the surrounding environment, which is captured by a camera, which is interpreted as information produced by the perception system); and determining the robot is within the region…based at least in part on the uncertainty (See at least Cen Paragraphs 0086-0089, the pose with the highest score is used to determine the pose of the robot in the environment).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the uncertainty of the information produced by the perception system, and to use the uncertainty to determine if the robot is within the region. When the robot moves to the second position, one would need to determine if the robot is in the region by determining the pose of the robot in the environment and localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 2, Kwak discloses the second method does not rely on the physical model (See at least Kwak Paragraph 0224, the opening of the charging port does not rely on the map information, the robot instead uses the vision camera 93 to detect the state of the port cover).

Regarding Claim 3, Kwak discloses the second method is a model-free method (See at least Kwak Paragraph 0224, the opening of the charging port does not rely on a model, the robot instead uses the vision camera 93 to detect the state of the port cover).

Regarding Claim 4, Kwak discloses the first method is a model-based method (See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data from the learning model to recognize the environment). 

Regarding Claim 5, Kwak discloses the first perception system is a stationary camera (See at least Kwak Paragraph 0221 and Figure 5, the visions sensors 91A and 91B are stationary cameras); and 
the second perception system is a camera mounted on the robot (See at least Kwak Paragraph 0224 and Figure 5, the vision camera 93 is mounted on the robot).

Regarding Claim 6, Kwak fails to disclose determining the region based at least in part on the uncertainty of the information.
However, Cen teaches this limitation (See at least Cen Paragraph 0060-0061 and Figure 1d, the dimension of the region B is determined based on the uncertainty of the region C; See at least Cen Paragraph 0048, the grid map is constructed using the laser sensor, which is interpreted as a perception system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the region based on the uncertainty. When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). However, there are areas that the robot does not know (See at least Cen Paragraph 0060 and Figure 1d). By keeping the robot within a region whose dimensions are based on the uncertainty of the perception system, the robot’s pose can be determined using features in the environment. The score of each pose from matching features in the environment with the information from the perception system can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.
	
	Regarding Claim 7, Kwak discloses determining that the robot is outside the region; and 
as a result of determining that the robot is outside the region, moving the robot to within the region using the first method (See at least Kwak Paragraph 0206 and 0211, when the vehicle enters, the position of the service robot is displayed, and the robot is moved to the region, meaning the robot was outside the region; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as the first method).

	Regarding Claim 8, Kwak fails to disclose the uncertainty is a nonparametric distribution of a plurality of poses of the region and associated weights for each pose.
	However, Cen teaches this limitation (See at least Cen Paragraph 0089, the matching of features for the plurality of poses is interpreted as a nonparametric distribution, and the scores of each pose is interpreted as the associated weight). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to have the uncertainty be a nonparametric distribution of a plurality of poses of the region and associated weights for each pose. When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

	Regarding Claim 10, Kwak discloses the region is a sub-region of a region in which the second method is usable to compete a task (See at least Kwak Paragraph 0224 and Figure 5, the region is a sub-region of a vehicle service area, and the robot is moved to the region to open the port cover using the vision camera 93, which is interpreted as performing a task under the control of the second method).

	Regarding Claim 12, Kwak discloses a computer system comprising: 
one or more processors (See at least Kwak Paragraphs 0080-0081 and Figure 1, the AI device is interpreted as a computer system with a processor); and 
computer-readable memory storing executable instructions (See at least Kwak Paragraphs 0080-0081 and 0102 and Figure 1, the AI device has a memory with an application program, which is interpreted as executable instructions) that, as a result of being executed by the one or more processors, cause the computer system to: 
move a robot to a region using a model of the robot's environment, the model oriented with image data from a first camera (See at least Kwak Paragraphs 0210-0212 and Figure 5, the robot is moved near the position of the charging port, which is interpreted as within a region, using the vision sensor 91, which is interpreted as a first camera; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as a model of the environment);
…determine that the robot is in the region (See at least Kwak Paragraphs 0211-0212, the robot is moved near the charging port according to the position detected by the vision sensor 91; See at least Kwak Paragraph 0224, the charging port is detected by the vision camera 93 when the robot moves near the charging port, which is interpreted as determining that the robot is in the region) … and 
as a result of determining that the robot is in the region, perform a task with the robot under control of a machine learning system trained using image data from a second camera (See at least Kwak Paragraph 0224, the vision camera 93, which is interpreted as a second camera, is used to open the port cover, which is interpreted as performing a task using image data from a second camera; See at least Kwak Paragraphs 0117-0119, the input data from the robot is input into a learning model that uses machine learning to generate a response or a control command).
Even though Kwak teaches an uncertainty of the model (See at least Kwak Paragraphs 0124-0129 and 0206, the position of the robot within the map is interpreted as an uncertainty of the model), Kwak fails to explicitly disclose determine an uncertainty of the model using uncertainty information associated with the first camera; and determine that the robot is within the region…based at least in part on the uncertainty of the model.
However, Cen teaches determine an uncertainty of the model using uncertainty information associated with the first camera (See at least Cen Paragraphs 0085-0089 and 0043, the score of each pose is interpreted as the certainty of the pose, so the lower the score, the higher the uncertainty; The score comes from matching features in the map with the surrounding environment, which is captured by a camera, which is interpreted as information produced by the perception system); and determine that the robot is within the region…based at least in part on the uncertainty of the model (See at least Cen Paragraphs 0086-0089, the pose with the highest score is used to determine the pose of the robot in the environment).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the uncertainty of the model using uncertainty information associated with the first camera, and to use the uncertainty to determine if the robot is within the region. When the robot moves to the second position, one would need to determine if the robot is in the region by determining the pose of the robot in the environment and localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 14, Kwak discloses as a result of completing the task, the computer system updates the uncertainty of the model using a result of the task (See at least Kwak Paragraphs 0285-0289 and 0293, the robot returning the plug to the charger and closing the port cover, is interpreted as the robot completing the task and then the robot is reset while the customer is notified of the completion of charging, which is interpreted as updating the model using a result of the task).

Regarding Claim 15, Kwak discloses the result of the task indicates a pose for the model (See at least Kwak Paragraph 0293, the robot being reset is interpreted as a result indicating a pose for the model because the robot is reset to its original pose).

Regarding Claim 16, Kwak fails to explicitly disclose the model is oriented by at least processing the image data from the first camera using a deep object pose estimator.
However, Kwak does disclose using deep learning (See at least Kwak Paragraph 0073, the machine learning is implemented using a deep neural network), and Cen teaches processing the image data to estimate poses (See at least Cen Paragraph 0089, the image data is processed and features are matched to the stored map to determine the pose of the robot in the environment from all the possible poses). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Kwak and Cen to orient the model by using a deep object pose estimator to process the image data. When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). Deep learning uses a plurality of hidden layers (See at least Kwak Paragraph 0073), which allows the processor to process the image data more thoroughly. By processing the image data with deep learning, the system can then better predict the poses of the robot in the environment, which would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 17, Kwak discloses the first camera and the second camera are the different cameras (See at least Kwak Paragraph 0210-0212 and 0224 and Figure 5, the vision sensor 91 is interpreted as a first camera and the vision camera 93 is interpreted as the second camera).

Regarding Claim 18, Kwak fails to disclose the image data from the first camera is used to generate a plurality of possible poses that are consistent with the image data from the first camera.
However, Cen teaches this limitation (See at least Cen Paragraphs 0085-0089 and 0043, the images from the camera are used to generate a plurality of possible poses and each pose is scored by matching the features in the images with features in the map to determine the robot pose). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to use the image data to generate a plurality of possible poses. When the robot moves to the second position, one would need to determine the pose of the robot in the environment and to localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by the camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 20, Kwak discloses computer readable media storing executable instructions that, as a result of being executed on one or more processors of a computer system (See at least Kwak Paragraphs 0080-0081 and 0102 and Figure 1, the AI device has a memory with an application program, which is interpreted as executable instructions that are executed by the processor), cause the computer system to at least: 
move a robot to within a region under the control of a model-based method that uses a physical model oriented using information from a first perception system (See at least Kwak Paragraphs 0210-0212 and Figure 5, the robot is moved near the position of the charging port, which is interpreted as within a region, using the vision sensor 91, which is interpreted as a first perception system; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as a physical model);
 …determine that the robot is within the region (See at least Kwak Paragraphs 0211-0212, the robot is moved near the charging port according to the position detected by the vision sensor 91; See at least Kwak Paragraph 0224, the charging port is detected by the vision camera 93 when the robot moves near the charging port, which is interpreted as determining that the robot is in the region)… and 
as a result of determining that the robot is in the region, direct the robot to perform a task under the control of a second method based on information produced by a second perception system (See at least Kwak Paragraph 0224, the vision camera 93, which is interpreted as a second perception system, is used to open the port cover, which is interpreted as performing a task under the control of a second method using information produced by the second perceptions system).
Even though Kwak teaches an uncertainty of the model (See at least Kwak Paragraphs 0124-0129 and 0206, the position of the robot within the map is interpreted as an uncertainty of the model), Kwak fails to explicitly disclose determine an uncertainty of the information produced by the first perception system; and determining the robot is within the region…by a margin that is based at least in part on the uncertainty.
However, Cen teaches determining an uncertainty of the information produced by the first perception system (See at least Cen Paragraphs 0085-0089 and 0043, the score of each pose is interpreted as the certainty of the pose, so the lower the score, the higher the uncertainty; The score comes from matching features in the map with the surrounding environment, which is captured by a camera, which is interpreted as information produced by the perception system); and determining the robot is within the region… by a margin that is based at least in part on the uncertainty (See at least Cen Paragraph 0092, a distance threshold is set, which is interpreted as a margin, and when the distance is greater than the threshold, it is determined that the robot is not within the stored map, which is interpreted as a region, so the robot must stay within the distance threshold; the threshold is set based on the map of the environment, so if the robot moves out of the threshold and off the map, the robot would not be able to determine its pose using the environment, so the threshold is set based off the uncertainty of areas off the map).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the uncertainty of the information produced by the perception system, and to use the uncertainty to determine if the robot is within the region by a margin. When the robot moves to the second position, one would need to determine if the robot is in the region by determining the pose of the robot in the environment and localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). There are areas that the robot does not know (See at least Cen Paragraph 0060 and Figure 1d). By keeping the robot within the threshold distance, the robot’s pose can be determined using features in the environment. The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 21, Kwak discloses the first perception system is a stationary camera (See at least Kwak Paragraph 0221 and Figure 5, the visions sensors 91A and 91B are stationary cameras); and 
the second perception system is a camera that moves with the robot (See at least Kwak Paragraph 0224 and Figure 5, the vision camera 93 is mounted on the robot).

Regarding Claim 22, Kwak fails to disclose a dimension of the region is determined based at least in part on the uncertainty of the information produced by the first perception system.
However, Cen teaches this limitation (See at least Cen Paragraph 0060-0061 and Figure 1d, the dimension of the region B is determined based on the uncertainty of the region C; See at least Cen Paragraph 0048, the grid map is constructed using the laser sensor, which is interpreted as a perception system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the dimension of the region based on the uncertainty. When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). However, there are areas that the robot does not know (See at least Cen Paragraph 0060 and Figure 1d). By keeping the robot within a region whose dimensions are based on the uncertainty of the perception system, the robot’s pose can be determined using features in the environment. The score of each pose from matching features in the environment with the information from the perception system can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 23, Kwak fails to disclose the uncertainty of the information produced by the first perception system is determined as a distribution of a plurality of poses of the region.
However, Cen teaches this limitation (See at least Cen Paragraphs 0085-0089 and 0043, the images from the camera are used to generate a plurality of possible poses and each pose is scored by matching the features in the images with features in the map to determine the robot pose). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to use the information produced by the first perception system to generate a plurality of possible poses. When the robot moves to the second position, one would need to determine the pose of the robot in the environment and to localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by the camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Regarding Claim 24, Kwak discloses determine that the robot is outside the region; and 
as a result of determining that the robot is outside the region, move the robot to within the region using the model-based method (See at least Kwak Paragraph 0206 and 0211, when the vehicle enters, the position of the service robot is displayed, and the robot is moved to the region, meaning the robot was outside the region; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as the model-based method).

Regarding Claim 25, Kwak discloses the second method is a model-free method implemented using a machine-learned model trained with input from the second perception system (See at least Kwak Paragraph 0224, the vision camera 93, which is interpreted as the second perception system, is used to open the port cover; The opening of the charging port does not rely on a model, the robot instead uses the vision camera 93 to detect the state of the port cover; See at least Kwak Paragraphs 0017-0119, the input data from the robot is input into a learning model that uses machine learning to generate a response or a control command).

Regarding Claim 27, Kwak discloses the task is controlling an autonomous vehicle (See at least Kwak Paragraphs 0136-0138, the robot 100a may control the self-driving vehicle 100b, which is interpreted as controlling an autonomous vehicle).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen, and in further view of Marks et al (US 20210104068 A1) (Hereinafter referred to as Marks)

Regarding Claim 9, modified Kwak fails to explicitly disclose the uncertainty is a parametric distribution. 
However, Marks teaches this limitation (See at least Marks Paragraph 0013, the uncertainty for each landmark is determined using a parametric distribution). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Marks to have the uncertainty be a parametric distribution. This would allow the system to have an uncertainty estimation of each individual feature in the image, which can be used to generate a global uncertainty of the entire image (See at least Marks Paragraph 0013). This would increase the accuracy of the task execution (See at least Marks Paragraph 0013). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen, and in further view of Kim (US 20210362337 A1) (Hereinafter referred to as Kim)

Regarding Claim 11, modified Kwak fails to explicitly disclose the second method is performed using an autoencoder that is trained to complete a task given input from the second perception system.
However, Kim teaches training an autoencoder using input from a perception system (See at least Kim Paragraph 0282, an autoencoder is trained based on unsupervised learning to process an image, which is interpreted as completing a task given input from the perception system).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Kim to use an autoencoder that is trained to complete a task given input from the second perception system. The autoencoder can be used for 2d data processing such as an image (See at least Kim Paragraph 0282). Using the autoencoder allows the system to perform deep learning according to an algorithm (See at least Kim Paragraph 0282), and to use the taught data to process the images from the second perception system with greater accuracy. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen, and in further view of Sankai (US 20200346347 A1) (Hereinafter referred to as Sankai)

Regarding Claim 13, Kwak discloses the second camera is a…mounted camera on the robot (See at least Kwak Paragraph 0224 and Figure 5, the second camera is mounted on the robot). 
Modified Kwak fails to explicitly disclose the second camera is mounted on the wrist. 
However, Sankai teaches a wrist-mounted camera (See at least Sankai Paragraph 0079 and Figure 1, the camera is mounted on the wrist). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Sankai to have the second camera be mounted on the wrist. This would allow the second camera to capture images at a desired position depending on the motion of the arm (See at least Sankai Paragraph 0079), which would allow the robot to perform a task using the second camera, which increases the operability of the robot. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen, and in further view of Ratliff “Riemannian Motion Policies” (Hereinafter referred to as Ratliff)

Regarding Claim 19, modified Kwak fails to disclose the robot is moved to the region using a model-based controller that uses target attractors defined by motion policies of the robot.
However, Ratliff teaches this limitation (See at least Ratliff Pages 12-13, H. Default task spaces and I. Attractor controllers, the model-based controller uses attractors defined by the Riemannian motion policies). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Ratliff to use a model-based controller that uses target attractors defined by motion policies. Motion policies map position and velocities into accelerations (See at least Ratliff Abstract), which allows the system to determine the acceleration of the robot and any dynamic objects in the task space. By building attractors, the position and rotation of the end effector can be fully controlled, and the rotation can also be partially constrained (See at least Ratliff Page 12, H. Default task spaces), which increases the control accuracy of the robot. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen, and in further view of Jiang et al (US 10748061 B2) (Hereinafter referred to as Jiang)

Regarding Claim 26, modified Kwak fails to disclose the input comprises simulated images generated by a simulation of the task.
However, Jiang teaches inputting simulated images into a training model (See at least Jiang Column 3 line 66-Column 4 line 5, the sensors include imaging sensors to generate frames of images; See at least Jiang Column 4 lines 20-45, the training data includes computer simulations of the different environments). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Jiang to input simulated images into the training model. Using simulated images allows the robot to be trained (See at least Jiang Column 4 lines 20-45), without having the robot physically perform the task. This would allow the robot to be trained cheaper and more efficiently than having the robot physically perform the tasks to be trained. 

Claims 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen and Seok et al (US 10974395 B2) (Hereinafter referred to as Seok)

Regarding Claim 28, Kwak discloses a processor… to perform a task by at least:
move a robot to a region using a model of the robot's environment, the model oriented with image data from a first camera (See at least Kwak Paragraphs 0210-0212 and Figure 5, the robot is moved near the position of the charging port, which is interpreted as within a region, using the vision sensor 91, which is interpreted as a first camera; See at least Kwak Paragraphs 0124-0129, when determining the travel route, the robot uses map data, which is interpreted as a model of the environment);
…determine that the robot is in the region (See at least Kwak Paragraphs 0211-0212, the robot is moved near the charging port according to the position detected by the vision sensor 91; See at least Kwak Paragraph 0224, the charging port is detected by the vision camera 93 when the robot moves near the charging port, which is interpreted as determining that the robot is in the region) … and 
as a result of determining that the robot is in the region, perform a task with the robot under control of a machine learning system trained using image data from a second camera (See at least Kwak Paragraph 0224, the vision camera 93, which is interpreted as a second camera, is used to open the port cover, which is interpreted as performing a task using image data from a second camera; See at least Kwak Paragraphs 0017-0119, the input data from the robot is input into a learning model that uses machine learning to generate a response or a control command).
Even though Kwak teaches an uncertainty of the model (See at least Kwak Paragraphs 0124-0129 and 0206, the position of the robot within the map is interpreted as an uncertainty of the model), Kwak fails to disclose determine an uncertainty of the model using uncertainty information associated with the first camera; and determine that the robot is within the region…based at least in part on the uncertainty of the model.
However, Cen teaches determine an uncertainty of the model using uncertainty information associated with the first camera (See at least Cen Paragraphs 0085-0089 and 0043, the score of each pose is interpreted as the certainty of the pose, so the lower the score, the higher the uncertainty; The score comes from matching features in the map with the surrounding environment, which is captured by a camera, which is interpreted as information produced by the perception system); and determine that the robot is within the region…based at least in part on the uncertainty of the model (See at least Cen Paragraphs 0086-0089, the pose with the highest score is used to determine the pose of the robot in the environment).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to determine the uncertainty of the model using uncertainty information associated with the first camera, and to use the uncertainty to determine if the robot is within the region. When the robot moves to the second position, one would need to determine if the robot is in the region by determining the pose of the robot in the environment and localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by a camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.
Modified Kwak fails to explicitly disclose the processor comprises…one or more arithmetic logic units (ALUs).
However, Seok teaches this limitation (See at least Seok Column 7 lines 57-67, the processing circuitry includes arithmetic logic units). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Seok to have the processor comprise an arithmetic logic unit. This would allow the processor to carry out the program code by performing arithmetical, logical, and input/output operations (See at least Seok Column 8 lines 13-28), which increases the operability of the processor. 

Regarding Claim 30, Kwak discloses the computer system reduces the uncertainty of the model using a result of the task (See at least Kwak Paragraphs 0285-0289 and 0293, the robot returning the plug to the charger and closing the port cover, is interpreted as the robot completing the task and then the robot is reset while the customer is notified of the completion of charging, which is interpreted as reducing the uncertainty of the model using a result of the task because the robot is reset to its original pose). 

Regarding Claim 31, Kwak discloses information collected as a result of completing the task is used to acquire an improved pose for the model (See at least Kwak Paragraphs 0285-0289 and 0293, the robot returning the plug to the charger and closing the port cover, is interpreted as the robot completing the task and then the robot is reset while the customer is notified of the completion of charging, which is interpreted as acquiring an improved pose for the model because the robot is reset to its original pose).

Regarding Claim 32, Kwak discloses the first camera and the second camera are the different cameras (See at least Kwak Paragraph 0210-0212 and 0224 and Figure 5, the vision sensor 91 is interpreted as a first camera and the vision camera 93 is interpreted as the second camera).

Regarding Claim 33, Kwak fails to disclose the image data from the first camera is used to generate a plurality of possible poses that are consistent with the image data from the first camera.
However, Cen teaches this limitation (See at least Cen Paragraphs 0085-0089 and 0043, the images from the camera are used to generate a plurality of possible poses and each pose is scored by matching the features in the images with features in the map to determine the robot pose). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kwak with Cen to use the image data to generate a plurality of possible poses. When the robot moves to the second position, one would need to determine the pose of the robot in the environment and to localize the robot (See at least Cen Paragraphs 0085-0087). When determining the pose of the robot, one can match features captured by the camera of the surrounding environment of the robot with the features in the map to determine the certainty score of each possible pose (See at least Cen Paragraphs 0088-0089). The score of each pose can be used to determine the pose of the robot in the environment by selecting the pose with the highest matched features as the optimal robot pose (See at least Cen Paragraph 0089). This would increase the accuracy of the system by ensuring the most certain possible pose is used to determine the robot’s pose in the environment and any uncertain poses are discarded.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Cen and Seok, and in further view of Sankai

Regarding Claim 29, even though Kwak discloses the second camera is mounted onto the robot (See at least Kwak Paragraph 0224 and Figure 5, the second camera is mounted on the robot), modified Kwak fails to explicitly disclose the second camera provides an in-hand view of an object to be manipulated by the robot.
However, Sankai teaches this limitation (See at least Sankai Paragraph 0079 and Figure 1, the camera is mounted on the wrist, which is interpreted as providing an in-hand view). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kwak with Sankai to have the second camera provide an in-hand view. This would allow the second camera to capture images at a desired position depending on the motion of the arm (See at least Sankai Paragraph 0079), which would allow the robot to perform a task that manipulates an object using the second camera, which increases the operability of the robot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al (US 20220088782 A1) teaches acquiring the motion position and pose of a robot in a warehouse
Bai et al (US 20200206927 A1) teaches relocalizing a robot using matching results of features with a map
Wu (US 20200170474 A1) teaches dividing a map into target regions where the robot performs a task corresponding to the task at that target region. 
Pajovic et al (US 20200164508 A1) teaches determining the pose of a robot by using a particle filter to track the pose of the robot and a neighboring robot, and to assign weights to a pose based on the error. 
Horesh et al (US 20200160479 A1) teaches determining a pose of a robot by using a visual sensor to determine key points in images, and compare the points with a map

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664